DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a count number as a sum of a first number of times and a second number of times becoming a count number threshold value or more”, however, it is unclear what value or range the count number threshold, first number, or second number would include.  That is, it is unclear as to whether or not the first or second number could be zero or if they both need to occur at least once in order to carry out the determination that the battery is unusable.  In order to expedite prosecution, the limitation is currently being interpreted as both the first number of times the voltage increases again in the time threshold without dropping by the voltage threshold and second number of times the current drops again in the time threshold without increasing by the current threshold needing to occur at least once each, and therefore the count number threshold is interpreted as being 2 or more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 2015/0039255) in view of Takahashi (US 2014/0184165).
With respect to claim 1, Stewart discloses a management method of a battery in which different materials/chemistries can be used as a negative electrode active material (para 0020-0021 and 0042), comprising: in charging of the battery in each of a constant current mode in which a current supplied to the battery is held constant over time and a constant power mode in which electric power supplied to the battery is held constant over time (para 0021-0022 and 0025), determining that the battery is unusable based on a voltage of the battery dropping by a voltage threshold value or more from a starting time of dropping without increasing again to a voltage value at the starting time of dropping (para 0026-0027 and 0030-0032, also see Table I and Fig. 3 and 5); and in charging of the battery in a constant voltage mode in which the voltage of the battery is held constant over time (para 0021-0022 and 0025), determining that the battery is unusable based on the current supplied to the battery increasing by a current threshold value or more from a starting time of increasing without dropping again to a current value at the starting time of increasing (para 0026-0027 and 0030-0032, also see Table I and Fig. 4, 6, and 7).
	However, Stewart does not expressly disclose a battery in which an active material containing titanium is used as a negative electrode active material.
	Takahashi discloses a power storage system with a battery and includes the use of a variety of different materials/chemistries for the negative electrode and negative electrode active material including the use of titanium (para 0433-0435, 0437-0438, and 0442-0445), in order to use a material that helps reduce degradation of battery characteristics and that has improved energy density per unit volume. 
	At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the use of a particular material such as titanium for the negative electrode active material in the device of Stewart, as did Takahashi, so that the battery would make use of a material that helps reduce degradation of battery characteristics and that has improved energy density per unit volume.
With respect to claim 2, Stewart discloses the management method according to claim 1, further comprising: in the charging of the battery in each of the constant current mode and the constant power mode, determining that the battery is unusable based on a first time threshold value or more having passed from the starting time of dropping of the voltage of the battery without the voltage increasing again to the voltage value at the starting time of dropping (para 0026-0027 and Table I); and in the charging of the battery in the constant voltage mode, determining that the battery is unusable based on a second time threshold value or more having passed from the starting time of increasing of the current supplied to the battery without the current dropping again to the current value at the starting time of increasing (para 0026-0027 and Table I).
With respect to claim 4, Stewart discloses the management method according to claim 1, further comprising performing at least one of a forced stopping of charging of the battery and notification that the battery is unusable when it is determined that the battery is unusable (para 0029-0030 and 0032).
With respect to claim 5, Stewart discloses the management method according to claim 1, further comprising charging the battery by switching from the constant current mode or the constant power mode to the constant voltage mode after charging the battery in the constant current mode or the constant power mode from a starting time of charging as long as it is determined that the battery is usable (para 0021-0022 and 0025).
With respect to claim 6, Stewart discloses the management method according to claim 5, further comprising: in the charging of the battery in the constant current mode or the constant power mode, switching to the constant voltage mode based on the voltage of the battery increasing to a reference voltage value (para 0021-0022); and in the charging of the battery in the constant voltage mode, terminating the charging based on the current supplied to the battery dropping to a termination current value (para 0022 and Fig. 1).
With respect to claim 7, Stewart discloses a management device configured to manage a battery in which different materials/chemistries can be used as a negative electrode active material (para 0020-0021 and 0042), comprising a controller (para 0043, also see para 0023-0025) configured to: in charging of the battery in each of a constant current mode in which a current supplied to the battery is held constant over time and a constant power mode in which electric power supplied to the battery is held constant over time (para 0021-0022 and 0025), determine that the battery is unusable based on the voltage of the battery dropping by a voltage threshold value or more from a starting time of dropping without increasing again to a voltage value at the starting time of dropping (para 0026-0027 and 0030-0032, also see Table I and Fig. 3 and 5); and in charging of the battery in a constant voltage mode in which the voltage of the battery is held constant over time (para 0021-0022 and 0025), determine that the battery is unusable based on the current supplied to the battery increasing by a current threshold value or more from a starting time of increasing without dropping again to a current value at the starting time of increasing (para 0026-0027 and 0030-0032, also see Table I and Fig. 4, 6, and 7).
However, Stewart does not expressly disclose a battery in which an active material containing titanium is used as a negative electrode active material.
Takahashi discloses a power storage system with a battery and includes the use of a variety of different materials/chemistries for the negative electrode and negative electrode active material including the use of titanium (para 0433-0435, 0437-0438, and 0442-0445), in order to use a material that helps reduce degradation of battery characteristics and that has improved energy density per unit volume. 
	At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the use of a particular material such as titanium for the negative electrode active material in the device of Stewart, as did Takahashi, so that the battery would make use of a material that helps reduce degradation of battery characteristics and that has improved energy density per unit volume.
With respect to claim 8, Stewart discloses the management system comprising: the management device according to claim 7; and the battery in which different chemistries can be used as a negative electrode active material (para 0020-0021 and 0042), wherein determination as to whether the battery is usable is performed by the controller of the management device (para 0043, also see para 0023-0025).
However, Stewart does not expressly disclose a battery in which an active material containing titanium is used as a negative electrode active material.
Takahashi discloses a power storage system with a battery and includes the use of a variety of different materials/chemistries for the negative electrode and negative electrode active material including the use of titanium (para 0433-0435, 0437-0438, and 0442-0445), in order to use a material that helps reduce degradation of battery characteristics and that has improved energy density per unit volume. 
	At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the use of a particular material such as titanium for the negative electrode active material in the device of Stewart, as did Takahashi, so that the battery would make use of a material that helps reduce degradation of battery characteristics and that has improved energy density per unit volume.
With respect to claim 9, Stewart discloses the management system according to claim 8, further comprising a battery-mounted apparatus in which the battery is mounted (para 0007, 0020, and 0023-0024).
With respect to claim 10, Stewart discloses the battery-mounted apparatus comprising: the management device according to claim 7; and the battery in which different chemistries can be used as a negative electrode active material (para 0020-0021 and 0042), wherein determination as to whether the battery is usable is performed by the controller of the management device (para 0043, also see para 0023-0025).
	However, Stewart does not expressly disclose a battery in which an active material containing titanium is used as a negative electrode active material.
Takahashi discloses a power storage system with a battery and includes the use of a variety of different materials/chemistries for the negative electrode and negative electrode active material including the use of titanium (para 0433-0435, 0437-0438, and 0442-0445), in order to use a material that helps reduce degradation of battery characteristics and that has improved energy density per unit volume. 
	At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the use of a particular material such as titanium for the negative electrode active material in the device of Stewart, as did Takahashi, so that the battery would make use of a material that helps reduce degradation of battery characteristics and that has improved energy density per unit volume.
With respect to claim 11, Stewart discloses a non-transitory storage medium storing a management program for managing a battery (para 0043-0044, 0047, and 0051) in which different chemistries can be used as a negative electrode active material (para 0020-0021 and 0042), wherein the management program causes a computer to: in charging of the battery in each of a constant current mode in which a current supplied to the battery is held constant over time and a constant power mode in which electric power supplied to the battery is held constant over time (para 0021-0022 and 0025), determine that the battery is unusable based on the voltage of the battery dropping by a voltage threshold value or more from a starting time of dropping without increasing again to a voltage value at the starting time of dropping (para 0026-0027 and 0030-0032, also see Table I and Fig. 3 and 5); and in charging of the battery in a constant voltage mode in which the voltage of the battery is held constant over time (para 0021-0022 and 0025), determine that the battery is unusable based on the current supplied to the battery increasing by a current threshold value or more from a starting time of increasing without dropping again to a current value at the starting time of increasing (para 0026-0027 and 0030-0032, also see Table I and Fig. 4, 6, and 7).
However, Stewart does not expressly disclose a battery in which an active material containing titanium is used as a negative electrode active material.
Takahashi discloses a power storage system with a battery and includes the use of a variety of different materials/chemistries for the negative electrode and negative electrode active material including the use of titanium (para 0433-0435, 0437-0438, and 0442-0445), in order to use a material that helps reduce degradation of battery characteristics and that has improved energy density per unit volume. 
	At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the use of a particular material such as titanium for the negative electrode active material in the device of Stewart, as did Takahashi, so that the battery would make use of a material that helps reduce degradation of battery characteristics and that has improved energy density per unit volume.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cho (US 2021/0111568), Stewart (US 2011/0298417), and Eom (US 2011/0059366).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859    

/EDWARD TSO/Primary Examiner, Art Unit 2859